Citation Nr: 1142824	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a left shoulder disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1999 to February 2000 and from March 2003 to December 2003.  He also had reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The Board notes that the December 2008 supplemental statement of the case contained only one issue that encompassed the three disorders noted above.  In order to more comprehensively address the Veteran's claims, the Board has separated these issues, as set out above.

In May and June 2011, the Veteran submitted new evidence directly to the Board.  He also submitted a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of entitlement to service connection for a cervical spine disorder and a left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A lumbar spine disorder was not manifest during service and is not related to the Veteran's active service, and degenerative joint disease of the lumbosacral spine was not manifest to a compensable degree within one year of separation.




CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in January 2007 informed the Veteran of what the evidence needed to show to substantiate his claim, what evidence VA would seek to provide, and what evidence the Veteran was responsible for providing.  The letter also included notice with regard to the assignment of effective dates and disability ratings, pursuant to the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the Veteran's claim was initially adjudicated in March 2007. 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  All identified medical treatment records have been obtained.  Furthermore, the Veteran was provided with an examination as regarding this issue.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Since it was conducted by a medical professional, who reviewed the claims file, obtained history from the Veteran, conducted a thorough examination, and provided a conclusion based upon a stated rationale, the Board finds that it is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's written and oral statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

A July 1999 service examination report shows that the Veteran's spine was normal.  At that time, he denied a history of recurrent back pain.

An August 1999 service treatment record indicates that the Veteran complained of lower back pain for three days.  He denied any associated symptoms and stated that he had been lifting heavy boxes incorrectly using his back.  Following examination, the assessment was lower back strain, mechanical.

A November 1999 service examination report shows that the Veteran's spine was normal.

On a December 1999 Report of Medical History, the Veteran denied a history of recurrent back pain or any back injury.

An August 2003 service record shows that the Veteran complained of lower back pain for four days.  He did not know the cause.  Following examination, the assessment was lower back strain.

On a September 2003 Report of Medical History, the Veteran reported a history of recurrent back pain.  He specified that he noticed a small lump in his neck for the past two days and felt pain there.

An October 2004 reserve examination report shows that the Veteran's spine was normal.  On a Report of Medical History, completed at that time, the Veteran denied any history of back pain or any back problem.  He reported several disorders and symptoms at that time that were unrelated to the back.

On his December 2004 original claim for benefits, the Veteran raised issues with regard to three disabilities but not his back.

A June 2005 reserve record shows that the Veteran complained of a history of low back pain after a motor vehicle accident in February 2005.  He had a history of degenerative joint disease and presented with an exacerbation of the pain.

Private records from Hershey Medical Center show that the Veteran initiated treatment in August 2005, when he underwent a head, neck, and spine study.  No history was given by the Veteran at that time.  A March 2007 record shows that the Veteran was on a security detail in Iraq, was a noncombat trooper, and was not involved in lifting extremely heavy weights.  His complaints referenced only his neck and shoulder

On his December 2006 application that initiated the current claim, the Veteran indicated that he had back pain that began in May 2003.  He stated that he began treatment in August 2005.

In a June 2007 written statement, the Veteran indicates that he complained of back pain several times during service but was not able to receive treatment due to the lack of facilities in Iraq.  Although he was experiencing severe pain, he was able to perform his duties.  The pain and stiffness still had not gone away.  He also indicated that he did not receive treatment immediately following his separation from active duty because he did not have health insurance.

In a May 2008 written statement, the Veteran indicated that, when he was activated for duty in March 2003, he did not have any medical conditions or history of chronic back pain.  He noted that he had been treated for two isolated incidents of back pain in July and August 1999.  Those did not persist and were located in the Veteran's low back.  His current complaints involved his upper left back and cervical spine.

In August 2008, the Veteran underwent VA examination.  His claims file was reviewed.  He denied radiation or any lower or thoracic back pain.  The low back episodes of pain in 1999 and 2003 were self-limiting with no residuals.  Following x-rays, the impression was degenerative joint disease of the lumbosacral spine.

With regard to the Veteran's lower back, the examiner commented that the Veteran had no complaints of pain in the lower back or thoracic spine and that the two episodes documented in 1999 and 2003 were self-limiting with no further residuals.  The examiner concluded that the present degenerative changes were not caused by or related to service.

With regard to the Veteran's claim of entitlement to service connection for a lumbar spine or low back disorder, the Board notes that the Veteran has recently stated that he does not have such symptoms.  Nevertheless, the evidence shows that he was treated for low back pain during service on two separate occasions and that he has currently been diagnosed as having degenerative joint disease of the lumbosacral spine.  However, the Veteran has asserted that the low back pain he experienced in 1999 and 2003 was acute and resolved with no sequelae.  He is not claiming that such symptoms have existed continuously since service and, in fact, has contended that they do not currently exist.  Finally, in the only competent opinion of record, the August 2008 VA examiner indicated that the Veteran's degenerative joint disease of the lumbosacral spine was not related to service.  This was based upon an examination of the Veteran, consideration of his stated history, and a review of the record.  It is afforded significant probative weight, and there is no competent opinion stating otherwise.  As such, there is no evidence of continuity of symptomatology or competent evidence that the Veteran developed a chronic lumbar spine disorder while in service or that degenerative joint disease manifested to a compensable degree within one year of separation.  Therefore, the claim must be denied.

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for a lumbar spine disorder, diagnosed as degenerative joint disease of the lumbosacral spine.  As such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for a left shoulder and cervical spine disorder.

The Veteran has asserted that his claimed disabilities are the result of the anthrax vaccination he received during active duty.  He has indicated that his symptoms began just after he received this injection.  In August 2008, the Veteran was afforded a VA examination with regard to these issues.  Following examination, the examiner indicated that the Veteran asserted that his neck and left shoulder pain may be related to his anthrax vaccination, since his symptoms began only after this injection.  Then, the examiner stated that it was "beyond [his] expertise to determine the effects of anthrax vaccination to isolated cervical spine degenerative disc disease and neck pain with stiffness."

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 390.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  Id.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  Id.   

Here, the examiner's statement clearly leaves open the possibility that someone with different expertise could provide a competent opinion on whether the anthrax vaccination could impact or cause the Veteran's currently diagnosed disabilities.  As such, this does not reflect the limitations of knowledge in the medical community at large.  Instead, the examiner's statement appears to reflect the limitations of that particular examiner.  As a result, the Veteran should be afforded a new VA opinion with regard to this matter.  A new examination is not necessary unless indicated by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner who can render an opinion with regard to the Veteran's current claims.  In particular, the examiner should be one who can provide a competent opinion as to whether it is at least as likely as not (i.e., at least a 50/50 probability) that the Veteran's cervical spine or left shoulder disability is related to service, to include receiving an anthrax vaccination.  The examiner is asked to provide a rationale for any conclusion reached.

If the examiner finds that an opinion cannot be reached without resorting to speculation, the examiner should state why and indicate whether any other knowledge or information would aid in rendering an opinion in this case.

2.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate period of time for response before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


